ORDER

PER CURIAM.
Larry and Terry Fairchild (“the Fair-childs”) appeal from the Motions for Summary Judgment granted to Marc and Laureen Ruben (“the Rubens”) and to Westport Pools, Inc. (‘Westport”). The Fairchilds claim six points on appeal. The first point is directed towards the Rubens; the remaining points are directed towards Westport. The Fairchilds claim that the trial court erred in (1) granting the Rubens’ Motion for Summary Judgment on the basis that the statute of limitations barred recovery; (2) granting Westport’s Motion for Summary Judgment regarding fraudulent misrepresentation (Count IV) on the basis that the statute of limitations barred recovery; (3) granting Westport’s Motion for Summary Judgment regarding fraudulent misrepresentation (Count IV) because there was a genuine issue of material fact as to when the damage to their pool was capable of ascertainment; (4) granting Westport’s Motion for Summary Judgment on breach of implied warranty for fitness for purpose (Count VI); (5) granting Westport’s *230Motion for Summary Judgment on breach of express 'warranties (Count VII); and (6) granting Westport’s Motion for Summary Judgment on breach of implied covenant of good faith and fair dealing (Count VIII). We find no error and affirm.1
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. This court has reviewed the Motion taken with the case. Respondent Westport's Motion to Dismiss Appeal, or, in the Alternative, Motion to Strike Appellants' Brief is denied.